S44 Rew oti) Case 2:18-cv-10620-EF TE COKER SHEED 1 1/05/18 Page 1 of 1

The JS 44 civil cover sheet and the information contained herein neither replace nor suppiement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is requived for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

    
 

 

 

 

I. (a) PLAINTIFFS DEFENDANTS
YUTICO BRILEY JASON KENT, WARDEN, ET AL
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant = _
(EACEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
4 ef NE oo
(c} Attorneys (Firm Name, Address, and Telephone Number} Altorneys ff Known) E i i} te a ( |
eisai MG ONY
E D wh i VAG. Noam
IL BASIS OF JURISDICTION (Place an “X" in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (tace an "¥” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
(11 U.S. Government E13 Federal Question PIF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Ci1 (€) 1 Incorporated or Principal Place Ga a4
of Business In This State
2 US. Government O14 Diversity Citizen of Another State 012 (4 2 Incorporated ad Principal Place Os O85
Defendant (ndicate Citizenship of Parties in Item ITD) of Business In Another State
Citizen or Subject of a (13) (CJ 3. Foreign Nation Oe C6
Foreign Country

 

 

 

in One Box Only}

       
 

 

IV. NATURE OF SUIT (eiace an

    

 

 

 

 
 
 

     

 

 
   
   

 
        

 

 

 

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1110 Insurance PERSONAL INJURY PERSONAL INJURY  |£3625 Drug Related Seizure (1422 Appeal 28 USC 158 U1 375 False Claims Act
(3120 Marine 1 310 Airplane U1 365 Personal Injury - of Property 21 USC 881 |[2]423 Withdrawal C1 376 Qui Tam (31 USC
(7130 Miller Act OO 315 Airplane Product Product Liability (4699 Other 28 USC 157 3729 (ayy
(7 140 Negotiable Instrument Liability OF 367 Health Care/ (1 400 State Reapportionment
(1150 Recovery of Overpayment |[1 320 Assault, Libel & Pharmaceutical ROPER TY: RIGHTS: [1] 410 Antitrust
& Enforcement of Judgment Slander Personal Injury [7820 Copyrights (1 430 Banks and Banking
11] 151 Medicare Act T] 330 Federal Employers’ Product Liability £3830 Patent 1 450 Commerce
(1) 152 Recovery of Defaulted Liability CF 368 Asbestos Personal oO Drop Application New |7) 460 Deportation
Student Loans (1 340 Marine Injury Product 1 $40 Trademark UO 470 Racketeer Influenced and
(Excludes Veterans) E] 345 Marine Product Liability ee ABO! ; op SOCIAL SECURITY: : Corrupt Organizations
[J 153 Recovery of Overpayment Liability PERSONAL PROPERTY ![[)710 Fair Labor Standards (861 RIA (13958 (0 480 Consumer Credit
of Veteran’s Benefits LJ 356 Motor Vehicle [1 376 Other Fraud Act (862 Black Lang (923) U1 490 Cable/Sat FV
EF] 160 Stoekhotders’ Suits LJ 355 Motor Vehicle C1 371 Truth in Lending [1720 Labor/Management (1863 DIwC/DiIWW (405(g}) [LJ 85¢ Securities/Commodities/
E1190 Other Contract Product Liability LE] 3840 Other Personal Relations (1 864 SSID Title XVI Exchange
[7195 Contract Product Liability {([] 360 Other Personal Property Damage (1740 Railway Labor Act (1 865 RSi (405(z)) A 898 Other Statutory Actions
(7 196 Franchise Injury C1 385 Property Damage (4751 Family and Medical CA 891 Agricultural Acts
(1 362 Personal Injury - Product Liability Leave Act (1 893 Environmental Matters
Medical Malpractice (4790 Other Labor Litigation (4 895 Freedom of Information
& TAL: PROPER DERIGHE “PRISONER PE } (4791 Employee Retirement Act
{.] 210 Land Condemnation LI 440 Other Civil Rights Habeas Corp Income Security Act (-] 870 Taxes (U.S. Plaintiff C4 896 Arbitration
(21 220 Foreciosure Cl 441 Voting CJ 463 Alien Detainee or Defendant) CO 899 Administrative Procedure
[7] 230 Rent Lease & Ejectment 4 442 Employment (1 310 Motions to Vacate (1871 IRS—Third Party Act/Review or Appeal of
(] 240 Torts to Land 1 443 Housing! Sentence 26 USC 7609 Agency Decision
(21245 Tort Product Liability Accommodations 530 General C1 950 Constitutionality of
[290 All Other Real Property (] 445 Amer. w/Disabiiities |] 535 Death Penalty TVIMEGRATIO! State Statutes
Employment Other: (1462 Naturalization Application
[] 446 Amer. w/Disabilities {£7} 540 Mandamus & Other |{7]465 Other Immigration
Other (] 550 Civil Rights Actions
Ly 448 Education 01 354 Prison Condition
(1 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
PX] 1 Original L] 2 Removed from (4 3 Remanded from (J4 Reinstatedor (L] 5 Transferred from [] 6 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation
(specify)
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):
VI. CAUSE OF 28:2254 Writ of Habeas Corpus
ACTION Brief description of cause:
Writ of Habeas Corpus
VII. REQUESTED IN = UI cHeck If THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Cives [No
VII. RELATED CASE(S)
See instructions):
IF ANY ‘ *  JupcE DOCKET NUMBER ___
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
